Citation Nr: 0017231	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right upper extremity, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for reflex sympathetic 
dystrophy, left upper extremity, with complaints of tunnel 
vision and lower extremity symptoms, currently evaluated as 
60 disabling.

3.  Entitlement to an increased rating for myofascial pain 
syndrome/fibromyalgia of the neck and shoulders, with 
headaches, currently evaluated as 30 disabling.

4.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1992.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from a November 1996 rating 
decision from the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).

A hearing was conducted at the RO in March 1997.

These matters were previously before the Board in February 
1999.  At that time, the case was remanded to the RO for 
additional development.  

The issues concerning entitlement to an increased rating for 
reflex sympathetic dystrophy, left upper extremity, with 
complaints of tunnel vision and lower extremity symptoms, and 
for myofascial pain syndrome/fibromyalgia of the neck and 
shoulders, with headaches will be addressed in the REMAND 
section of this decision.  

FINDINGS OF FACT

1.  The right carpal tunnel syndrome, major extremity 
productive of no more than mild impairment.

2.  Service connection is in effect for the following:  
reflex sympathetic dystrophy, left upper extremity, with 
complaints of tunnel vision and lower extremity symptoms, 
evaluated as 60 percent disabling; myofascial pain 
syndrome/fibromyalgia of the neck and shoulders, with 
headaches, evaluated as 30 percent disabling; post-traumatic 
stress disorder (PTSD) and depression, evaluated as 30 
percent disabling; carpal tunnel syndrome of the right upper 
extremity, evaluated as 10 percent disabling; and unilateral 
nevoid syndrome, essential telangiectasias, evaluated as 10 
percent disabling.  The combined evaluation is 80 percent.  
The veteran is also in receipt of a total rating for 
compensation purposes based on individual unemployability.

3.  The veteran is so nearly helpless as to require the aid 
and attendance of another person in order to take care of her 
normal daily physical requirements and to protect herself 
from the hazards and dangers inherent in her daily 
environment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for carpal tunnel syndrome of the right upper extremity are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R.§ 4.20, Part 4, Diagnostic Codes 8699 and 8615 (1999).

2.  The requirements for a special monthly compensation based 
on the need for regular aid and attendance are met.  
38 U.S.C.A. §§ 1502, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.351, 3.352 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The veteran has presented a well-grounded claim concerning 
her claim for an increased rating for her service-connected 
carpal tunnel syndrome of the right upper extremity within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This 
finding is based in part on the veteran's assertion that her 
disorder has increased in severity.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board finds that no further 
development of the record is necessary before appellate 
disposition is completed.  Accordingly, the Board is 
satisfied that the duty to assist has been met.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1, Part 4 (1999).  Separate rating codes 
identify the various disabilities.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment.  38 C.F.R. § 
4.10 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history. 38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The RO has assigned a 10 percent rating for the veteran's 
carpal tunnel disorder, by analogy, under the criteria set 
out in Diagnostic Code 8615 of the Schedule.  See also 
38 C.F.R. §§ 4.20 and 4.27 (1999), concerning analogous 
ratings.  Review of the record shows that the veteran is 
right-handed.  

Pursuant to Diagnostic Code 8615, a 70 percent evaluation may 
be assigned for complete paralysis of the median nerve of the 
major extremity; the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  A 60 percent evaluation is 
assignable for complete paralysis of the median nerve of the 
minor extremity.  A 30 percent evaluation is assignable for 
incomplete paralysis of the median nerve of the major 
extremity which is moderate.  When mild, a 10 percent 
evaluation may be assigned.

The report of a TDRL [temporary disability retirement list] 
evaluation conducted in November 1993 includes a diagnosis of 
bilateral mild carpal tunnel syndrome as confirmed by recent 
nerve conduction test.

An August 1995 VA outpatient treatment record includes a 
diagnosis of carpal tunnel syndrome.  

VA electromyography [EMG] examination was conducted in June 
1996.  Nerve conduction velocities of the bilateral upper 
extremities were reported to be within normal limits.  It was 
also indicated that no evidence of peripheral neuropathy in 
the upper extremities was shown to be manifested.  

A VA neurological examination was conducted in June 1996.  At 
that time the veteran complained of carpal tunnel syndrome.  
She reported that she used to wear bilateral wrist braces, 
but now only used one of the left side, as she used her right 
hand off and on.  An electromyography [EMG] and nerve 
conduction studies showed no abnormality.  The examiner, in 
discussing the EMG report, noted that the veteran did not 
have carpal tunnel syndrome.  

During her March 1997 personal hearing at the RO, the veteran 
testified that she had problems at times using her right 
hand, in that she had trouble, for example, washing her hair, 
writing, and holding a fork and/or cup.  She added that she 
was in constant pain, and that it would be difficult to pick 
a quarter up from a tabletop in that she could not make a 
fist.  

A February 1998 VA outpatient treatment record is shown to 
include a diagnosis of mild/moderate carpal tunnel syndrome, 
right.  

The report of a TDRL/Persian Gulf evaluation conducted in 
June 1998 indicates a past medical history of carpal tunnel 
syndrome, right upper extremity.  Examination revealed full 
range of motion concerning all upper extremity joints. 

A VA peripheral nerves examination was conducted in August 
1999.  The report shows that the examiner noted that while 
the veteran had informed her that she had carpal tunnel 
syndrome in the right arm, review of two EMG studies, dated 
in 1992 and 1997, showed no evidence of carpal tunnel 
syndrome electrophysiologically.  

The examination revealed subjective complaints of right arm 
and hand pain.  The examiner noted that loss of hand strength 
could not be demonstrated. Carpal tunnel syndrome was not 
diagnosed.  

VA general medical examination report, dated in August 1999, 
does not contain a diagnosis of carpal tunnel syndrome.  

To summarize, the veteran's statements are considered to be 
competent evidence when describing symptoms of her carpal 
tunnel disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, said statements must be reviewed in 
conjunction with the objective medical evidence.  

In this regard, the recent August 1999 VA peripheral nerves 
examination did not contain a diagnosis of carpal tunnel 
syndrome.  However, other medical records on file, including 
VA treatment records include a diagnosis of carpal tunnel 
syndrome.  Also, as noted above, a February 1998 VA 
outpatient treatment record is shown to include a diagnosis 
of mild/moderate carpal tunnel syndrome, right.  

These findings are consistent with mild incomplete paralysis 
of the median nerve.  See Diagnostic Codes 8515 and 8615.  In 
view of the foregoing, therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for carpal tunnel 
syndrome of the right upper extremity. 

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims 
(Court) in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, no potentially applicable provision provides a basis 
for a rating in excess of 10 percent for the veteran's carpal 
tunnel syndrome of the right upper extremity.  Specifically, 
the evidence does not reflect that the degree of impairment 
resulting from the veteran's service-connected disability 
more nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1999).

Special Monthly Compensation - Aid & Attendance

The Board also finds that the claim for entitlement to 
special monthly compensation by reason of being in need of 
regular aid and attendance of another person is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991), that is, the claim is plausible, meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board further finds that VA has met 
its duty to assist in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991).

A person shall be considered to be in need of regular aid and 
attendance if such person is (1)  a patient in a nursing home 
or (2)  helpless or blind, or so nearly helpless or blind as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 
3.351(a)(b)(c) (1999).  The following criteria will be 
considered in determining whether the veteran is in need of 
the regular aid and attendance of another person:  the 
inability of the veteran to dress or undress herself, or to 
keep herself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; inability of the veteran to 
feed herself through the loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from the hazards or dangers incident to 
her daily environment.  38 C.F.R. § 3.352(a) (1999).

38 C.F.R. § 3.352(a) (1999) also provides that it is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need the regular aid and attendance, not that 
there be a constant need.   38 C.F.R. § 3.352(a) (1999).

Service connection is in effect for the following:  reflex 
sympathetic dystrophy, left upper extremity, with complaints 
of tunnel vision and lower extremity symptoms, evaluated as 
60 percent disabling; myofascial pain syndrome/fibromyalgia 
of the neck and shoulders, with headaches, evaluated as 30 
percent disabling; post-traumatic stress disorder (PTSD) and 
depression, evaluated as 30 percent disabling; carpal tunnel 
syndrome of the right upper extremity, evaluated as 10 
percent disabling; and unilateral nevoid syndrome, essential 
telangiectasias, evaluated as 10 percent disabling.  The 
combined evaluation is 80 percent.  The veteran is also in 
receipt of a total rating for compensation purposes based on 
individual unemployability.

The report of an April 1996 VA aid and attendance/housebound 
examination showed, in pertinent part, that the veteran was 
able to only walk 20 feet without fatigue and severe pain, 
and that she required assistance in dressing, bathing, and 
getting out of bed.  She was able to remain out of bed all 
day.  She was able to go outdoors with a motor powered wheel 
chair.  The diagnoses were reflex sympathetic dystrophy and 
mild diffuse brain atrophy.  The examiner pointed out that 
the veteran's visual acuity was less than 20/200 in both eyes 
with the use of eyeglasses.  The report also mentioned that 
the veteran reported episodes of allowing fires to occur 
while cooking together with frequent falls secondary to her 
medical conditions.  

A VA aid and attendance/housebound examination was also 
conducted in June 1996.  In pertinent part, the report 
indicates that veteran claimed that she was unable to use her 
left arm, and required assistance in dressing and getting in 
and out of the bathtub or shower.  She also stated that she 
had from memory loss which she attributed to her catching 
cabinets on fire three times.  She further indicated that 
while she could walk short distances with the use of a cane.  
She mostly relied on the use of an electric wheelchair to 
ambulate.  

The examination revealed that the veteran was unable to make 
a fist with her right hand and was also unable to raise her 
right arm above her shoulder.  In discussing the veteran's 
capacity to protect oneself from hazardous dangers of daily 
environment, the examiner noted that the veteran exhibited 
many bruises; two on right leg, one on the right buttock, one 
in the left pretibial area, and three on her left medial 
thigh.  The examiner also noted that the veteran required 
assistance with bathing, ambulating, and cooking.  The 
examiner indicated that the restrictions were expected to be 
permanent.  The diagnoses were history of reflex sympathetic 
dystrophy, degenerative joint disease, and memory loss.  

A January 1997 letter from a VA physician is to the effect 
that the veteran had been diagnosed with reflex sympathetic 
dystrophy, peptic ulcer disease, asthma, carpal tunnel 
syndrome, depression, orthostatic hypotension, headache, 
seizures, degenerative joint disease, chronic fatigue 
syndrome, and nevoid telangiectasias.  The physician noted 
that the veteran reported worsening symptoms including 
generalized pain, weakness and paresthesia, hot and cold 
sensation, loss of balance, easy bruisability, tunnel vision, 
frequent falling, and daily migraine headaches.  It was 
further noted that the veteran continued to deteriorate 
clinically requiring multiple medications without much 
relief.

A hearing was held at the RO in March 1997.  The veteran's 
husband testified that the veteran had caught the house on 
fire on three different occasions as a result of cooking 
accidents.  He noted that he did about 95 percent of the 
housework.  He added that he must help his wife in and out of 
the bathtub, as well as in bathing.  He also stated that he 
washed and dried her hair.  He also testified that the 
veteran was unable to travel outside by herself, and that she 
would not be able to get out of the house by herself in case 
of fire.  The veteran testified that she required help in her 
bathing, both getting in and out of the bathtub as well as 
actually bathing.  She further stated that while she could 
ambulate with the aid of a cane, she tended to fall often.  
She added that her husband helped her in and out of bed.  The 
veteran reported that she had been participating in physical 
therapy, but that she had to quit because she started to 
acquire clots with the movement of her joints.  She also 
complained of suffering from tunnel vision.  

The report of a VA general medical examination conducted in 
August 1999 shows that the veteran claimed to experience 
frequent falls.  She reported a urinary accident about once a 
week, and that she only leaves home for appointments with 
physicians.  The veteran reported a necessity for aid in 
getting into the shower, and that she was unable to brush her 
hair.  She also added that she could dress herself with the 
use of only certain clothes and that she was unable to tie 
her shoes.  The veteran also noted that she required help 
getting off the toilet and that she could not pick objects up 
off of the floor.  

An August 1999 VA eye examination showed corrected vision of 
20/30, bilaterally.  The examiner indicated that circular 
field vision test was unreliable.

An August 1999 VA peripheral nerves examination report shows 
that the examining physician opined that the veteran was more 
or less totally dependent on her daughter for every activity 
of daily living.  

To summarize, the June 1996 VA aid and attendance/housebound 
examination showed that she required assistance in bathing, 
ambulating, and cooking.  Additionally, it was reported that 
she fell frequently which was consistent with several bruises 
found during the examination.  Furthermore, the examiner 
during the August 1999 VA peripheral nerves rendered an 
impression that the veteran was more or less totally 
dependent on her daughter for every activity of daily living. 

According to the decision by the Court in Turco v. Brown, 9 
Vet. App. 222 (1996), eligibility for special monthly 
compensation requires that at least one, but not all, of the 
enumerated factors under 38 C.F.R. § 3.352(a) (1999) be found 
to exist before a favorable rating may be made. 

The Board finds that the evidence is in equipoise as to the 
merits of the veteran's claim.  As such the benefit of the 
doubt is in the claimant's favor.  Accordingly, special 
monthly compensation by reason of being in need of regular 
aid and attendance of another person is granted.


ORDER

Entitlement to an increased rating for carpal tunnel syndrome 
of the right upper extremity is denied.

Special monthly compensation by reason of being in need of 
regular aid and attendance of another person is granted, 
subject to the provisions governing the award of monetary 
benefits.



REMAND

Concerning the issues of entitlement to increased ratings for 
reflex sympathetic dystrophy, left upper extremity, with 
complaints of tunnel vision and lower extremity symptoms, and 
for myofascial pain syndrome/fibromyalgia of the neck and 
shoulders with headaches, the Board finds that the veteran 
has presented well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  This finding is based in 
part on the veteran's assertion that her disorders have 
increased in severity.  Proscelle, supra.  

Service connection is in effect for reflex sympathetic 
dystrophy, left upper extremity, with complaints of tunnel 
vision and lower extremity symptoms.  A September 1997 RO 
rating decision shows that this disability has been rated 
pursuant to Diagnostic Codes 8799-8511 of the Schedule.  
Diagnostic Code 8511 is utilized in rating paralysis of the 
middle radicular group; specifically, the areas of the arm, 
elbow, and wrist.  

Concerning the veteran's service connected myofascial pain 
syndrome/fibromyalgia of the neck and shoulders, with 
headaches, the Board notes that this disorder has been rated 
by the RO under Diagnostic Codes 8799-8519.  Diagnostic Code 
8519 is utilized in rating paralysis of the long thoracic 
nerve; specifically, the areas of the shoulder and scapula. 

During the pendency of this appeal, regulatory changes 
amended the Schedule, including the rating criteria for 
evaluating fibromyalgia.  The action, in the form of a final 
rule, effective May 1996, is noted to have the intended 
effect to ensure that veteran's with fibromyalgia meet 
uniform criteria and receive consistent evaluations.  It is 
also noted that the evaluation criteria for fibromyalgia is 
set out in Diagnostic Code 5025 of the Schedule.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

The Board, in its February 1999 Remand, requested that the RO 
whether separate ratings were warranted for any disabilities 
currently evaluated under Diagnostic Code 8799-8511 and 8799-
8519.  It is unclear from a review of the pertinent 
supplemental statement of the case whether the RO considered 
the applicability of separate rating as previously discussed.  
The record reflects that the veteran has not been furnished 
the rating criteria for Diagnostic Code 5025.

The Court, in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  

In order to ensure the veteran's right of due process, the 
case is REMANDED to the RO for the following development:

Following any development deemed 
appropriate by the RO, it is requested 
that the RO consider whether any separate 
ratings are warranted for the veteran's 
disabilities currently evaluated under 
Diagnostic Codes 8799-8511 and 8799-8519, 
to include consideration of Diagnostic 
Code 5025.  This should be duly noted in 
the supplemental statement of the case. 

Thereafter, if the benefits sought are not granted, the 
veteran and her representative should be furnished a 
supplemental statement of the case, which includes the rating 
criteria for Diagnostic Code 5025 and an opportunity to 
respond.  The case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

